Citation Nr: 1109990	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-32 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to March 28, 2008, for service-connection for posttraumatic stress disorder (PTSD) with insomnia; a residual gunshot wound scar of the right hip; traumatic arthritis of the right hip with retained foreign body; sciatica of the right hip; and hearing loss of the left ear.  

2.  Entitlement to an effective date prior to September18, 2008, for service-connection for traumatic arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active service from September 2004 to March 27, 2007.  The Veteran was discharged under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In correspondence of June 2008 the Veteran requested a hearing.  However, in his VA Form 9, Appeal to the Board, he declined the opportunity to testify in support of his claims for earlier effective dates. 


FINDINGS OF FACT

1.  The Veteran served on active service from September 2004 to March 27, 2007.  

2.  The Veteran's original claim for service-connection for PTSD with insomnia; a residual gunshot wound scar of the right hip; traumatic arthritis of the right hip with retained foreign body; sciatica of the right hip; and hearing loss of the left ear was received on March 28, 2008. 

3.  The Veteran's original claim for service-connection for traumatic arthritis of the lumbar spine was received on September 18, 2008.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date for prior to March 28, 2008, for service-connection for PTSD with insomnia; a residual gunshot wound scar of the right hip; traumatic arthritis of the right hip with retained foreign body; sciatica of the right hip; and hearing loss of the left ear are not met.  38 C.F.R. § 3.400(b)(2)(i) (2010). 

2.  The criteria for an effective date for prior to September 18, 2008, for service-connection for traumatic arthritis of the lumbar spine are not met.  38 C.F.R. § 3.400(b)(2)(i) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran pre-adjudication, content-complying VCAA notice on the underlying claim of service connection in June 2006.  Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.   Dingess at 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the veteran is required to comply with the duty to assist. 

Background

The Veteran was discharged from active service on March 27, 2007.  His DD 214 shows that he was discharged under other than honorable conditions.  

On file is a document, "WV DVA 20 (revised 4/94)" signed by the Veteran, and co-signed by an officer of the West Virginia Department of Veterans Affairs acknowledging that the Veteran had been advised that he had to report to VA all changes in dependency status.  The document is date stamped by the "MOPH" (Military Order of the Purple Heart) as received on March 28, 2008, and date stamped as received by VA on March 28, 2008.  

On file is VA Form 21-4138, Statement in Support of Claim, signed by the Veteran and dated March 20, 2008, but date stamped by "MOPH" on March 28, 2008, in which the Veteran set forth multiple claims for service-connection.  

VA Form 21-526, Application for Compensation And/Or Pension, is on file date stamped by the "MOPH" as received on March 28, 2008, and date stamped as received by VA on March 28, 2008, in which the Veteran set forth his claims for service-connection in greater detail.  Also received were multiple lay statements in support of the claims which also were date stamped by the "MOPH" as received on March 28, 2008, and date stamped as received by VA on March 28, 2008. 

A June 2008 Administrative Decision found that the character of the Veteran's discharge from active service was not a bar to receipt of VA benefits.  

On file is VA Form 21-4138, Statement in Support of Claim, signed by an officer of the MOPH and dated September 18, 2008, and date stamped by "MOPH" on September 18, 2008, in which the Veteran set forth a claim for service-connection for a "lower back condition (including arthritis) secondary to his GSW (gunshot wound) of hip."  

A September 2008 rating decision granted service-connection for PTSD with insomnia which was assigned an initial 70 percent disability rating; a residual gunshot wound scar of the right hip which was assigned an initial 10 percent disability rating; sciatica of the right hip which was assigned an initial 10 percent disability rating; and for hearing loss of the left ear which was assigned an initial noncompepensable disability rating.  These grants were made effective March 28, 2008.  Also, service-connection was granted for traumatic arthritis of the right hip with retained foreign body which was assigned an initial 10 percent rating, effective September 18, 2008.  

VA Form 21-8940, Application for Increased Compensation Based on Unemployability, is on file and was signed by the Veteran on October 1, 2008, but is date stamped as received by VA on December 11, 2008.  

A February 2009 rating decision granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) and also granted basic eligibility to Dependents' Educational Assistance, both effective December 11, 2008.  


Law and Regulations

Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  The exception to this is that as for claims for disability compensation based on direct service connection, the effective date to be assigned is the day following separation from active service or the date entitlement arose, if a claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  38 C.F.R. § 3.400(b)(2)(i).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Analysis

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  A claim for VA benefits, whether formal or inform, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute informal claims for service connection.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).  

Here, the Veteran was discharged from active service on March 27, 2008.  To receive an effective date as of the day after service discharge, i.e., March 28, 2007, he had to file a claim for service-connection with VA within one year from service discharge.  The time for measuring that one year period began on March 28, 2007, and expired March 27, 2008.  Unfortunately, the Veteran's claim for service-connection for PTSD with insomnia; a residual gunshot wound scar of the right hip; traumatic arthritis of the right hip with retained foreign body; sciatica of the right hip; and hearing loss of the left ear was not received until March 28, 2008, one day after the expiration of the one year time period.  His claim for service-connection for traumatic arthritis of the lumbar spine was not received until September 18, 2008, substantially more than one year after his discharge from active service. 

In this regard, the Veteran's service representative had contended that the putative date of mailing of a claim for service-connection should govern according to 38 C.F.R. § 20.305.  That provision provides, as follows: 

Sec. 20.305  Rule 305. Computation of time limit for filing.

(a) Acceptance of postmark date.  When these Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded. 

(b) Computation of time limit.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  

38 C.F.R. § 20.305 (2010). 

However, that provision deals with calculating time periods with respect to documents filed in conjunction with an appeal.  The provision which governs the filing of claims is 38 C.F.R. § 3.110 and that provision provides as follows: 

Sec. 3.110  Computation of time limit.

(a) In computing the time limit for any action required of a claimant or beneficiary, including the filing of claims or evidence requested by VA, the first day of the specified period will be excluded and the last day included.  This rule is applicable in cases in which the time limit expires on a workday.  Where the time limit would expire on a Saturday, Sunday, or holiday, the next succeeding workday will be included in the computation. 

(b) The first day of the specified period referred to in paragraph (a) of this section shall be the date of mailing of notification to the claimant or beneficiary of the action required and the time limit therefor.  The date of the letter of notification shall be considered the date of mailing for purposes of computing time limits.  As to appeals, see Sec. Sec. 20.302 and 20.305 of this chapter. 

There is no provision within 38 C.F.R. § 3.110, as there is within 38 C.F.R. § 20.305, for presuming, when a postmark is not of record, that a document will be presumed to have been mailed five days prior to VA receipt of a claim.  Moreover, it is undisputed that March 28, 2008, did not fall on a Saturday, a Sunday, or a holiday.  

Lastly, the Veteran's service representative has argued that the provisions of Special Temporary Claims Processing Procedure for claims submitted between April 2007 and October 2008 require that the Veteran's claim be deemed to have been received prior to March 28, 2008.  However, those provisions deal with missing or destroyed documents and, so, are not inapplicable in this case.  

As there is no evidence of VA receipt of a written claim, formal or informal, for service connection until at least March 28, 2008, and as this was more than a year after separation from active service, service connection may be no earlier than September 18, 2008, date of receipt of the claim for service-connection for traumatic arthritis of the lumbar spine, and as to the other service-connected disabilities the effective date can be no earlier than March 28, 2008, the date of VA receipt of the claim for service-connection for those disorders.  The Board concludes that there is no entitlement to an earlier effective date for an award of service connection.  The law, not the evidence, governs the outcome of this case, and as a matter of law, the claim must be denied.  Sabonis v Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date prior to March 28, 2008, for service-connection for PTSD with insomnia; a residual gunshot wound scar of the right hip; traumatic arthritis of the right hip with retained foreign body; sciatica of the right hip; and hearing loss of the left ear is denied.  

An effective date prior to September 18, 2008, for service-connection for traumatic arthritis of the lumbar spine is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


